821 F.2d 522
Alan Ray QUAM, Appellant,v.MINNEHAHA COUNTY JAIL, Les Hawkey, Sheriff of MinnehahaCounty, Dan Elliston, Chief Deputy of MinnehahaCounty, Unknown Deputies, Appellees.
No. 86-5299.
United States Court of Appeals,Eighth Circuit.
Submitted May 15, 1987.Decided June 30, 1987.

Thomas W. Parliman, Sioux Falls, S.D., for appellant.
Rita D. Haverly, Sioux Falls, S.D., for appellees.
Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Alan Ray Quam appeals from the district court's order granting summary judgment to the defendants in this 42 U.S.C. Sec. 1983 action.  We affirm.


2
Quam and five other inmates were transferred to the Minnehaha County Jail following their involvement in a disturbance at the South Dakota State Penitentiary in which several guards were stabbed.  The six inmates were housed together in a cellblock separate from the rest of the jail's population.  They did not immediately receive normal jail privileges.  Their gradual receipt of these privileges was conditioned on the group's good behavior.  After the group acquired full privileges, however, jail staff discovered a razor blade and marijuana pipe in possession of two of the six penitentiary transferees.  This discovery resulted in the confinement of the penitentiary transferees in their individual cells and the temporary loss of their visitation, recreation, library, and commissary privileges.


3
Initially, Quam argues it is inappropriate to enter summary judgment against him because he is a prisoner who filed his section 1983 complaint without assistance of counsel.  Although Quam is entitled to the benefit of a liberal construction of his pleadings because of his pro se status, Federal Rule of Civil Procedure 56 remains applicable to Quam's lawsuit.   See, e.g., Miller v. Solem, 728 F.2d 1020, 1023-24 (8th Cir.), cert. denied, 469 U.S. 841, 105 S. Ct. 145, 83 L. Ed. 2d 84 (1984).


4
Quam's principal claim on the merits is that restriction and denial of his jail privileges violated his right to due process. We disagree.  The due process clause itself provides no protection against administrative segregation of inmates and creates no entitlement to a particular level of privileges in a prison or jail.   See Hewitt v. Helms, 459 U.S. 460, 467-70, 103 S. Ct. 864, 869-70, 74 L. Ed. 2d 675 (1983);  Clark v. Brewer, 776 F.2d 226, 230 (8th Cir.1985).  Quam's entitlement to privileges can only arise from a liberty interest created by state statutes, regulations, or official policies.   Hewitt, 459 U.S. at 469, 103 S.Ct. at 870;  Clark, 776 F.2d at 230.  The record in this case, however, fails to establish the existence of any such statute, regulation, or policy.  Quam's reliance on the jail's disciplinary policy is misplaced because no disciplinary action was taken against him.  Rather, privileges were withdrawn from the entire cellblock in response to discovery by jail authorities of contraband in the possession of two of the inmates transferred from the penitentiary.  In the absence of any evidence of a state-created liberty interest in the privileges he was denied, we conclude Quam has failed to establish a denial of due process.


5
Quam's remaining claims may be dealt with summarily.  Contrary to Quam's assertions, a two-day delay in fulfilling his request for a Bible did not violate his right to religious worship.   See Little v. Norris, 787 F.2d 1241, 1244 (8th Cir.1986) (religious practices subject to reasonable requirements of prison security).  In addition, Quam was afforded meaningful access to the courts.  He filed this section 1983 action on forms obtained from the district court while he was incarcerated in the county jail, and he had regular access to his court-appointed attorney during this period.  Finally, Quam asserts he was subjected to cruel and unusual punishment by being forced to remain handcuffed for nine days following his return from the hospital after treatment for self-inflicted wounds.  The handcuffs were removed, however, once Quam agreed not to harm himself further.  We agree with the district court's rejection of this claim.


6
The district court's order is affirmed.